Case 0:18-cv-61117-BB Document 113 Entered on FLSD Docket 10/29/2018 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                               CASE NO. 18-CV-61117-BLOOM-VALLE

  STEVEN BENTON AUBREY and
  BRIAN EDWARD VODICKA,

                 Plaintiffs,

  v.

  D MAGAZINE PARTNERS, L.P. et al.,

              Defendants.
  _________________________________________/

       CITY DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ FIRST
       AMENDED MOTION FOR LEAVE TO FILE SUPPLEMENTAL RESPONSE

         Defendants City of Dallas (“City”), 1 Scott Sayers, and Robert Ermatinger (collectively, the

  “City Defendants”), hereby respond in opposition to Plaintiffs’ First Amended Motion for Leave

  to File Supplemental Response to the City Defendants’ Motion to Dismiss Based on 13 New

  Contacts with Forum State (“Motion”) (ECF No. 104).

         The Court should exercise its discretion and deny the proposed supplemental response,

  because it fails to add any arguments or information relevant to the issues raised in the City

  Defendants’ Motion to Dismiss. See Jackson v. Corr. Corp. of Am., 606 F. App’x 945, 950 (11th

  Cir. 2015) (the decision whether to grant a motion for leave to file a supplemental response is

  reviewed for an abuse of discretion).

         The express purpose of the proposed supplemental response is to include thirteen new



  1
   As Plaintiffs concede (ECF No. 83, at p. 8), the Dallas Police Department is not an independent
  entity subject to suit. The “City” includes the City of Dallas and the Dallas Police Department.


                                                  1
Case 0:18-cv-61117-BB Document 113 Entered on FLSD Docket 10/29/2018 Page 2 of 5



  contacts with Florida, in furtherance of Plaintiffs’ jurisdictional arguments. But the problem for

  Plaintiffs is that, by their own arguments, and as the attachments to the proposed supplemental

  response reflect, the thirteen new “contacts” are all subpoenas sent by Defendant Schoettmer (and

  a petition filed by Michael Tobolowsky)—not one of the City Defendants—in apparent collection

  or investigatory efforts arising out of Texas litigation. These “contacts” do not advance Plaintiffs’

  attempt to establish jurisdiction over the City Defendants.

         Plaintiffs attempt to tie these allegations to the City Defendants by arguing the City

  Defendants gave Schoettmer Plaintiffs’ private information without which Schoettmer would not

  have been able to serve the subpoenas. But even if that were so, it would not change the

  jurisdictional picture at all. By Plaintiffs’ own allegations, the City Defendants’ taking of

  Plaintiffs’ information occurred in Texas, and Plaintiffs do not allege any of the City Defendants

  are the ones who sent subpoenas into Florida.

         The same can be said of the arguments in the proposed supplemental response that

  Defendant Schoettmer (or Michael Tobolowsky) allegedly harassed Plaintiffs’ friend Dr. Krot and

  allegedly impersonated Plaintiff Aubrey. These assertions simply do not allege contacts by the

  City Defendants with Florida.

         Thus, on its face, the proposed supplemental response would not contribute anything to the

  jurisdictional issues raised in the City Defendants’ Motion to Dismiss. There remains a complete

  absence of factual allegations that the City Defendants have made any contacts with Florida, much

  less contacts “purposefully directed” at Florida, as could justify personal jurisdiction over them.

  Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (setting forth the due process




                                                   2
Case 0:18-cv-61117-BB Document 113 Entered on FLSD Docket 10/29/2018 Page 3 of 5



  requirements for a court to exercise personal jurisdiction over non-resident defendants).

         Therefore, Plaintiffs’ First Amended Motion for Leave to File Supplemental Response to

  the City Defendants’ Motion to Dismiss Based on 13 New Contacts with Forum State (ECF No.

  104) should be denied. If leave is granted, however, the City Defendants respectfully request leave

  to file a reply to the supplemental response.


                                                       Respectfully submitted,

                                                       WEISS SEROTA HELFMAN
                                                        COLE & BIERMAN, P.L.
                                                       Attorneys for the City
                                                       2525 Ponce de Leon Blvd., Suite 700
                                                       Coral Gables, Florida 33134
                                                       Telephone:     (305) 854-0800
                                                       Facsimile:     (305) 854-2323

                                                       By:    /s/ Joseph H. Serota

                                                       JOSEPH H. SEROTA
                                                       Florida Bar No. 259111
                                                       Primary: jserota@wsh-law.com
                                                       Secondary: lmartinez@wsh-law.com

                                                       ERIC P. HOCKMAN
                                                       Florida Bar No. 064879
                                                       Primary: ehockman@wsh-law.com
                                                       Secondary: szavala@wsh-law.com

                                                       RICHARD B. ROSENGARTEN
                                                       Florida Bar No. 0106169
                                                       Primary: rrosengarten@wsh-law.com
                                                       Secondary: szavala@wsh-law.com




                                                  3
Case 0:18-cv-61117-BB Document 113 Entered on FLSD Docket 10/29/2018 Page 4 of 5



                                        Certificate of Service

         I certify that on October 29, 2018, this document was electronically filed with the Clerk of

  Court using CM/ECF, and is also being served by U.S. Mail (or via CM/ECF if they have obtained

  authorization) upon all pro se plaintiffs and defendants identified on the below service list.

                                                By:     /s/ Joseph H. Serota

                                              Service List

           Steven B. Aubrey                                Brian E. Vodicka
           2601 NW 3rd Ave                                 2601 NW 3rd Ave
           Wilton Manors, FL 33311                         Wilton Manors, FL 33311
           (512) 666-8004                                  (954) 716-9375
           defamationperse@gmail.com                       defamationperse@gmail.com
           Plaintiff Pro Se                                Plaintiff Pro Se

           Stephen Charles Schoettmer, Esq.                Demetri Anastasiadis
           4305 W. Lovers Lane                             Assistant Attorney General of Texas
           Dallas, TX 75209                                Law Enforcement Defense Division
           (214) 228-8792                                  Office of the Attorney General
           Steve.schoettmer1@gmail.com                     P.O. Box 12548
           Defendant                                       Austin, Texas 78711
                                                           (512) 463-2080

           Peter L. Harlan, Assistant District             Tiernan Cole, Esq.
           Attorney                                        Assistant Attorney General
           133 N. Riverfront Blvd. 1319                    Office of Attorney General of Florida
           Dallas, Texas 75207                             110 SE 6th Street, FL 10
           (512) 653-3690                                  Fort Lauderdale, FL 33301
           Attorney for Defendants Melinda C.              (954) 712-4600
           Urbina, Dallas County Sheriff                   Tiernan.cole@myfloridalegal.com
           Department and Dallas County,                   Gwendolyn.hinton@myfloridalegal.com;
           Texas                                           Martine.legagneur@myfloridalegal.com
                                                           Attorney for Defendant Judge Eric
                                                           Vaughn Moye

  Continued next page




                                                   4
Case 0:18-cv-61117-BB Document 113 Entered on FLSD Docket 10/29/2018 Page 5 of 5




        Dana J. McElroy, Esq.
        Thomas & Locicero PL
        915 Middle River Drive, Suite 309
        Fort Lauderdale, FL 33304
        (954) 703-3416
        dmcelroy@tlolawfirm.com

        Jason P. Bloom, Esq.
        2323 Victory Avenue, Suite 700
        Dallas, Texas 75219
        (214) 651-5000

        Attorneys For D Magazine
        Partners, L.P. D/B/A
        D Magazine; Magazine Limited
        Partners, L.P.; Allison Media, Inc.;
        and Jamie L. Thompson




                                               5
